Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0277310 (hereinafter referred as “Okeljas”), in view of US 2006/0157410 (hereinafter referred as “Hassan”), and US 6187200 (hereinafter referred as “Yamamura”).
Regarding claims 1-6, Okeljas teaches a reverse osmosis system (fig. 6) comprising a first stage (220), a second stage (230), each of the stages having RO membrane, a feed stream inlet for a feed stream, a permeate stream outlet for a permeate stream and a concentrate stream outlet for a concentrate stream (Refer fig. 6 indicating stages 220 and 230 having feed, permeate and concentrate connections), 
the feed stream inlet of the second stage is connected to the concentrate stream outlet of the first stage (refer concentrate outlet 212 connected to feed of second stage), 
Fig. 6 of Oklejas suggest that there is one RO unit in 1st stage and one RO unit in 2nd stage,
a first pressure exchanger (304) fluidically coupled to the concentrate stream of the first stage (212) and the concentrate stream of the second stage (226) (refer concentrate streams 212 and 226 connected to 304), 
a second pressure exchanger (302) fluidically coupled to the first pressure exchanger (304), concentrate of the 2nd stage and feed of the first stage (refer fig. 6 indicating pressure exchanger 304 connected to concentrate of second stage 226 and feed of first stage).
Oklejas further teaches that the system comprises a pump (216) connected to the feed of the first stage to pressurize the feed. Pump 216 is essentially the claimed second booster pump.
Oklejas does not disclose that the system comprises first booster pump, wherein the first booster pump is connected to feed of the second stage, and wherein the first pressure exchanger and the first booster pump are configured to pressurize a feed stream entering the first stage to a first pressure, wherein the second pressure exchanger and the second booster pump are configured to pressurize a feed stream entering the second stage to a second pressure that is greater than the first pressure.
Hassan teaches a RO system comprising a first stage and a second stage, wherein the 1st stage feed is pressurized to a pressure of about 55 ± 10 bar with use of a pump, concentrate of the first stage is supplied to the second stage as second stage feed via energy recovery device, the energy recovery device is connected to concentrate of the second stage, the feed of the second stage also comprises a booster pump boosting the pressure of the second stage feed to about 90 ± 10 bar (refer fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide 1st and 2nd booster pumps to increase/achieve desired pressure in the 1st and 2nd stage feed streams in the system of Oklejas because one of ordinary skill in the 
The limitation “wherein the first pressure and the second pressure can establish a flux of the permeate streams of the first stage and the second stage has with a spatial variance that is minimized” and “wherein the spatial variance is within a designated amount of a minimum value of the spatial variance” do not establish a baseline spatial variance from which it is minimized. Nor does it provide any criteria for a baseline spatial variance or a designated amount of minimum value of the spatial variance. Therefore, the limitation is not considered to be limiting.
Regarding number of RO membranes in the 1st stage and 2nd stage, Yamamura teaches operating a RO separation system having a first stage and a second stage, wherein the first stage comprises a first RO module (2) and the second stage comprises a second RO module (8), each of the first and second stage has a feed stream inlet, a permeate outlet and a concentrate outlet (See fig. 1), the feed stream inlet of the second module (8) is connected to the concentrate stream outlet of the first module (2) (See fig. 1), the feed stream entering the first module having a pressure that is less than the pressure of the feed stream entering the second module (C6/L47-60), and a pressure exchanger (5) associated with the first and second stages is configured to recover energy from the second stage concentrate stream (See fig. 1). Yamamura further teaches that each of the RO modules comprises one or more RO membrane elements (C6/L25-29). Yamamura also discloses that effective RO membrane area of a module unit is in the range of 20-80% of that of the preceding module unit. One of ordinary skill in the art would have had a reasonable expectation of success in providing greater number of membrane 
Furthermore, Yamamura teaches that outflow rate of each of the stage is controlled by controlling number of RO units in each of the module in each stage and pressure applied to the feed of each stage (C8/L38-64). Therefore Yamamura teaches configuring the first and second pressure to control output of each of the stages. Okeljas and Yamamura are analogous inventions in the art of reverse osmosis systems. Selecting number of RO membranes in the first and second stage of Oklejas would have been an obvious matter of choice to one of ordinary skill in the art because Yamamura discloses that outflow rate of each of the stages can be controlled by number of RO units in each stage. Selecting output rate of permeate of each stage would have been obvious matter of design choice to one of ordinary skill in the art. One of ordinary skill in the art would have had a reasonable expectation of success in modulating the first and second pressure to minimize spatial variance of flux of first stage permeate and second stage permeate. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7-9, modified Okeljas teaches limitations of claim 1 as set forth above. Yamamura teaches that “For the purposes of this invention, plural reverse osmosis membrane module units may be used, but there are no limitations on the number of such units as described above. However, the number of module units should preferably be two or three when cost reduction is important. When reverse osmosis membrane module units are installed at multistage, the flow rate of concentrate relative to that of feed water decreases at each In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777